DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, “the inner core member” lacks antecedent basis. It is unclear whether this feature refers to the shaft member or to some other element.
Claim 11, “the inner core member” lacks antecedent basis. It is unclear whether this feature refers to the shaft member or to some other element. 
Claims 12-14 are rejected because of their dependency on claims 10 and 11, which stand rejected.

Claim 17, “the inner core member” lacks antecedent basis. It is unclear whether this feature refers to the shaft member or to some other element.
Claim 18, “the inner core member” lacks antecedent basis. It is unclear whether this feature refers to the shaft member or to some other element.
Claims 19 is rejected because of its dependency on claims 17 and 18, which stand rejected.
Claim 20, line 6, the limitation “suitable material” renders the claim indefinite because the claim includes elements not actually disclosed (those potentially encompassed by the term “suitable material”), thereby rendering the scope of the claim unascertainable. In addition, there is no standard by which a person of ordinary skill in the art can be certain that a material is or is not “suitable.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (“Simpson”; 5,122,141) in view of Synthes (“Synthes”; WO 2008/134264 A1; cited by Applicant).
Regarding claim 1, Simpson discloses an intramedullary rod 10 (Figs. 1, 2 and 3b), comprising: 
a head member 14 having a proximal head member end (top), a distal head member end (bottom), a head member distal extension 32 defining a head member cavity 30, a head member lumen 46 extending between the proximal head member end and the distal head member end, and a head member 14 outer surface, a first opening 50 on a first axial side of the head member, a second opening 52 on a second axial side of the head member, and a passageway extending between the first opening and the second opening (Fig. 3b); 
a shaft member 12 having a shaft member proximal end 26 disposed within the head member cavity, the shaft member having a proximal shaft member opening 40, a distal shaft member opening (bottom), and defining a shaft member lumen (annotated Fig. 3b, below) extending between the proximal shaft member opening and the distal shaft member opening, the shaft member lumen positioned in line with the head member lumen (Fig. 3b). 
Simpson discloses the claimed invention except for the outer body member disposed circumferentially around the shaft member and a portion of the head member, and the outer body member defining an outer body member opening disposed over the first opening of the head member.  
Synthes discloses an intramedullary nail 100 (Fig. 2) comprising an overmolded outer body member 104 extending over all or some of an internal portion 102 thereof (para. 0008). The outer body member of the device of the combination extends axially beyond the shaft member in at least one configuration (id.). The core may be formed from biocompatible materials such as titanium alloy (para. 0005). The outer body member is formed of a biocompatible polymer such as PEEK (para. 0007). Other materials that can be used include carbon reinforced polymer (e.g., PEEK; see, para. 0004). This configuration allows for custom structural characteristics and fastening to the bone and improved imaging visualization (paras. 0001-0002). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an overmolded outer body member disposed circumferentially around the shaft member and at least a portion of the head member, the outer body member having an outer body member opening disposed over the first opening of the head member (i.e., the outer body member accommodating the shape and features of the intramedullary rod it is on), in view of Synthes, to provide custom structural characteristics and fastening to the bone and improved imaging visualization. It would have been further obvious to form any of the various openings in the resulting intramedullary nail with any desired diameter, e.g., to accommodate desired fasteners or to modify structural characteristics of the nail. 
Regarding claims 2 and 3, as noted above, it also would have been obvious to form the first opening of the outer body member (corresponding to the first opening 50 of the head member 14) with a diameter that is less than (i.e., different from) the second inner diameter (i.e., the diameter of the first opening 50), e.g., to accommodate desired fasteners or to modify structural characteristics of the nail. 
Regarding claim 4, the outer body member opening of the combination would correspond to the structure of the shaft member 12 and head member 14; therefore, the outer body member opening would surround or extend completely around the first opening 50 of the head member 14. 
Regarding claim 5, the outer body member opening of the combination would correspond to the structure of the shaft member 12 and head member 14; therefore, the outer body member distal end would define outer body member locking screw passageways that extend through the outer body member, corresponding to the shaft member 12 locking screw passageways 16, 18 (Fig. 1 of Simpson). 
Regarding claim 6, the shaft member 12 has a shaft member distal end that defines a first shaft member locking screw passageway 16 (Fig. 1 of Simpson) that aligns with the outer body member locking screw passageway (supra at claim 5). 
Regarding claims 7 and 8, as noted above, it also would have been obvious to form the first shaft member locking screw passageway 16 with a first inner diameter and the corresponding first outer body member locking screw passageway with a second inner diameter; and wherein the first inner diameter is the same as or larger than the second inner diameter, as desired, e.g., to accommodate desired fasteners or to modify structural characteristics of the nail.
Regarding claim 9, the outer body member distal end of the combination would define a second outer body member locking screw passageway that extends through the outer body member, corresponding to and aligned with the second shaft member locking screw passageway 18.
Regarding claim 15, the outer body member of the combination extends axially beyond the shaft member 12 proximal end, i.e., including around the head member (supra at claim 1).
Regarding claim 16, Simpson discloses an intramedullary rod 10 (Figs. 1, 2 and 3b), comprising: 
a head member 14 defining a recess 30, a first opening 50 having a first inner diameter, a second opening 52, and a passageway extending between the first and second openings (Fig. 3b); 
a shaft member 12 partially disposed within the recess 30 of the head member 14 (Figs. 1 and 3b); and 
The outer body member as taught by Synthes is disposed circumferentially around the shaft member 12 and at least a portion of the head member 14 of the device of the combination (cf. claim 1, supra). In addition, the outer body member would define a third opening disposed adjacent to and corresponding to the first opening 50 of the head member. It also would have been obvious to form the third opening to have a second diameter that is less than the first inner diameter of the first opening 50, as desired, e.g., to accommodate desired fasteners or to modify structural characteristics of the nail. 
Regarding claim 20, the combination of Simpson and Synthes (cf. claim 1, supra) discloses a method of manufacturing an intramedullary rod 10 comprising: 
forming a shaft member 12 from a precursor (e.g. the drilling of the solid stock that created the openings 50, etc.); 
securing the shaft member 12 to a head member 14 defining a recess 30, a first opening 50 having a first inner diameter, a second opening 52, and a passageway extending between the first and second openings (Figs. 1 and 3b); and 
overmolding the shaft member with a suitable material, as taught by Synthes (cf. claim 1, supra), forming an intramedullary rod 10 having an outer body member disposed circumferentially about the shaft member and around the first opening 50 of the head member 14 (cf. claim 1, supra).
Claims 10-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (“Simpson”; 5,122,141) in view of Synthes (“Synthes”; WO 2008/134264 A1; cited by Applicant), as applied to claims 1 and 16, respectively, above, and further in view of Munday et al. (“Munday”; 2016/0081727).
Regarding claim 10 and 17, the device of the combination of Simpson and Synthes discloses the claimed invention except for inner core member being anodized. 
Munday teaches that an intramedullary device may comprise a titanium alloy with an anodized surface (para. 0041). The anodized surface helps resist corrosion. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to anodize the inner core member, in view of Munday, to help resist corrosion. It is further noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 11, the inner core member of the combination comprises a titanium alloy (para. 0005 of Synthes).  
Regarding claim 12, the outer body member of the combination comprises PEEK (para. 0007 of Synthes).  
Regarding claim 13, the outer body member of the combination comprises a carbon fiber reinforced polymer (para. 0004 of Synthes).  
Regarding claim 14, the outer body member of the combination comprises CFR (i.e., carbon fiber reinforced) PEEK (paras. 0004 and 0007 of Synthes).  
Regarding claim 18, the inner core member of the combination comprises a titanium alloy (para. 0005 of Synthes).  
Regarding claim 19, the outer body member of the combination comprises a carbon fiber reinforced polymer (para. 0004).  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-20 of U.S. Patent No. 10,610,270. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to minor changes in the arrangement and phraseology of the limitations. The claims of both the present application and issued patent are directed to the substantially same invention of an intramedullary rod comprising a head member, a shaft member, and an outer body member. Other limitations such as openings and their diameters, and materials for the components are also commonly set forth. Where differences exist, the claims of the issued patent include more elements and are more specific (e.g., the proximal flange of the head member and circumferential flange in claim 1 of the issued patent). Thus, the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
The claims of the present application and the issued patent are generally mapped as follows.

Appl. 16/841,061
Pat. 10,610,270   
1
1
2
7
3
8
4
9
5
10
6
11
7
12
8
13
9
14
10
15
11
16
12
17
13
18
14
19
15
20
16
1
17
15
18
16
19
18
20
N/A



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773